Title: To Thomas Jefferson from Delamotte, 1 October 1800
From: Delamotte
To: Jefferson, Thomas




Monsieur
havre le 1r. 8bre. 1800.

Aprés que nous avons été si Longtems privés de moyens de correspondre avec l’Amérique, je Saisis avec joye une Occasion bien interessante de me rappeller á vous. C’est celle du retour de vos Commissaires, aprés avoir Signé un traité qui retablit les liens d’amitié qui éxistoient entre les deux nations & qui n’auroient point dû etre rompûs. Voilá donc ces liens d’amitié retablis dans un moment oú la france va reconquerir, j’espere, celle de toutes les nations, oú elle va pouvoir se livrer de nouveau au Commerce á l’exercice de son industrie & jouir enfin de la tranquilité qu’elle a perdûe pendans dix longues années. dix années qui tiennent lieu de trente á tous les individus qui ont survecû á cette terrible révolution. puisse cette harmonie entre nous & vous n’etre plus jamais interrompuë! J’ignore les articles du traité mais quelque qu’il soit, J’y prévois de grands Avantages pour l’Amerique qui est toute agricole, tandis que la france, dont le territoire sera probablement bien aggrandi, doublera ses rapports avec l’Amerique et par cette Augmentation de territoire & par l’Augmentation immense que recevra son industrie, puisqu’il faut aujourdhuy que tout le monde se livre á quelqu’occupation industrielle & proffitable. plus de biens de l’eglise, plus de faveurs de la Cour, plus de charges vénales, plus de noblesse. il faut que tout le monde fasse quelque chose d’utile. le commerce sera l’etat de tout le monde, tandis que nous n’attachions la Considération qu’á l’oisiveté. En verité, Monsieur, nous sommes bien changés de ce que vous nous avés Connûs; ce n’est plus la même nation, mais je me console, en esperant que ce Sera pour le mieux & je fonde cette esperance sur l’abolition de quelques préjugés qui etoient bien nuisibles á notre prosperité tant publique, que particuliere.
tous les Americains me disent qu’il est bien probable que vous Serés  élû president des Etats unis, cette Année. Je ne vous en ferai point mon Compliment, je le regarde comme une chose toute naturelle, mais j’y prends un grand interet. Je tenois il n’y a pas trois jours la lettre que vous m’avés fait l’amitié de m’ecrire en 1795, la derniere que j’aye recû de vous, Monsieur; je la relisois avec émotion & me promets bien de la transmettre á mes enfans. C’est le gage d’estime le plus flatteur que j’aye jamais recû. & c’est de vous, que je l’ai recû! oui, Monsieur, je prends un grand interet à votre élection á la premiere place de votre pays. j’en prendrai toujours á quoi que ce soit, qui vous touche & mon attachement ira toujours de pair avec mon respect pour vous.
Je m’appuye si bien sur cette lettre pour compter sur votre amitié, que je crois pouvoir me permettre de vous dire ce qui me touche aussi. vous m’avés Connû lorsque je venois de perdre ma femme, qui ne m’avoit laissé que deux filles de son premier mariage, que j’ai eû le bonheur de bien marier. Je me suis remarié en 1793, avec une autre veuve qui a trois filles & qui m’a donné une fille et deux fils. tout ce monde lá se porte bien et fait á l’envi mon bonheur. du Coté de la fortune, je n’ai point á m’en louër, ni á m’en plaindre non plus. Il seroit trop heureux d’avoir pû passer ces dix dernieres Années, sans éprouver beaucoup de pertes. Il faudra les reparer maintenant & S’estimer heureux d’avoir encore quelque facultés á exerçer pendant la paix que tout nous fait esperer d’obtenir incessament. Il y a deux Ans & demi que j’ai donné ma demission au gouvernement des Etats unis. notre Constitution ne vouloit pas que les Citoyens françois fussent agens des puissances etrangeres & je voyois notre gouvernement d’alors prendre le chemin de Véxer les Citoyens françois qui persistoient á garder leur diplome. J’ai scû depuis, que tout ce train n’avoit été fait que pour exclure un ministre d’Espagne né francois & envoyé par l’Espagne en france, oú il n’a en effet point été recû. Il n’est pas douteux que notre gouvernement actuel agira differemment & quoique notre Constitution actuelle contienne encore Cette même exclusion, j’ai lieu de Croire qu’on ne refusera pas l’Exequatur aux Citoyens françois qui auront la Commission de Consul (ou d’agent Commerçial c’est le nouveau terme) d’une puissance etrangere. En effet, les Consuls ou Agens du Commerce maritime des nations, tiennent de Si loin á la diplomatie, que ce n’est guerre la peine pour la politique de faire ces distinctions & je n’ai jamais compris dans quel dessin la Constitution s’en etoit expliquée. Avec ce changement de tems & de Circonstances, je regrette d’avoir donné ma démission, parceque si je ne l’avois point donnée, il n’en Auroit, je crois, rien été. Je suis donc toujours bien au service des Etats unis & soit que je lui appartienne, ou non, je reste attaché de Coeur á votre gouvernement & á bien des  hommes d’un grand mérite, que j’ai eû l’occasion de Connoitre, Comme Mr. Munroe, M. Gerry, M. Short, que j’ai le plaisir de Cultiver & de voir assés fréquemment á Paris. puisse-je avoir également quelques occasions de vous Cultiver, Monsieur, & de mériter votre amitié. je les saisirois avec bien de l’empressement.
Veuïllés Agréer l’hommage de mon attachemt. constant & de mon respect trés particulier.
J’ai l’honneur d’etre Monsieur Votre trés humble Serviteur

Delamotte



editors’ translation

Sir
Le Havre, 1st Oct. 1800

After we have for so long been deprived of ways to communicate with America, I am seizing with joy a very interesting occasion to recall myself to your attention. That occasion is the return of your commissioners, after having signed a treaty that re-establishes the bonds of friendship that used to exist between the two nations and which should never have been broken. Now that those bonds of friendship are re-established at a moment when France is going to reconquer, I hope, the friendship of all nations, when she is going to be able to devote herself once again to commerce, and to the practice of her industry, and finally to enjoy the tranquility that she lost during ten long years, ten years that were like thirty for all the individuals who have survived that frightful revolution. May that harmony between us and you never more be interrupted! I am unaware of the articles of the treaty, but whatever it may be, I foresee therein great advantages for America, which is completely agricultural, whereas France, whose territory will probably be greatly enlarged, will increase her relations with America twofold, both by this territorial increase and by the immense increase that her industry will receive, since now it is necessary that all devote themselves to some industrial and profitable occupation. No more church property, no more court favors, no more venal sinecures, no more nobility. Everyone must do something useful. Commerce will be everyone’s condition, whereas we used to attach esteem only to idleness. Indeed, sir, we are very much changed from what we were when you knew us; it is no longer the same nation, but I console myself by hoping that it will be for the best, and I base that hope on the abolition of some prejudices that were quite harmful to our prosperity, both public and private.
All the Americans tell me that it is quite probable that you will be elected president of the United States this year. I shall not compliment you on it; I consider it quite a natural thing, but I do take a great interest in it. I was holding not three days ago the letter that in friendship you wrote me in 1795, the last one that I received from you, Sir; I was rereading it with emotion, and I promised myself to transmit it to my children. It is the most flattering token of esteem that I have ever received. And it is from you that I received it! Yes, Sir, I take a great interest in your election to the highest position in your country. I will always feel thus about whatever it may be that concerns you, and my devotion will always go hand in hand with my respect for you.
I lean so much on that letter to count on your friendship that I believe I  may allow myself to tell you what concerns me as well. You knew me when I had just lost my wife, who had left me only two daughters from her first marriage, whom I have had the good fortune to see properly married. I myself remarried in 1793, to another widow who has three daughters and who gave me a daughter and two sons. All of them are well and they make me as happy as one can be. As far as wealth is concerned, I have reason neither to rejoice nor to complain. It would be too fortunate to have been able to spend these last ten years without suffering many losses. Now it will be necessary to make up for them and consider oneself lucky to have still some capacities to exercise during the peace that everything makes us hope to obtain without delay. It has been two and a half years since I gave my resignation to the government of the United States. Our Constitution required that French citizens not be agents of foreign powers, and I saw our government of the time taking the path of harassing French citizens who were persisting in keeping their commission. I have learned since that all that agitation had been made merely in order to exclude a Spanish minister, of French birth and sent by Spain into France, where in fact he was not received. There is no doubt that our present government will behave differently, and, even though our present Constitution still contains that same exclusion, I have reason to believe that the consular exequatur will not be withheld from French citizens who will have the commission of consul (or commercial agent, that is the new term) from a foreign power. Indeed, consuls, or agents of maritime commerce, are so far from diplomacy, that it is hardly worth the trouble for politics to make those distinctions, and I have never understood for what purpose the Constitution had spelled that out. With that change of times and circumstances, I regret having given my resignation, because if I had not submitted it, I believe that nothing would have come of it. Hence I am still very much in the service of the United States, and whether I belong to it or not, my heart remains attached to your government and to many men of great worth whom I have had the occasion to know, like Mr. Monroe, Mr. Gerry, Mr. Short, whom I have the pleasure to see and visit with quite often in Paris. I wish I had likewise some occasions to visit with you, Sir, and to earn your friendship, I would seize them with great haste.
Kindly accept the offering of my constant devotion and my most particular respect.
I have the honor to be, Sir, your very humble servant

Delamotte


